Citation Nr: 1619119	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals Board on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was before the Board in April 2015, when the Board remanded the case for a Board hearing.  In March 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Thus, there has been substantial compliance with the April 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The March 2016 Board hearing transcript is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016 testimony, the Veteran reported he was treated for his back disability during service at a clinic on the base Tan Son Nhut, in Vietnam and at a military hospital at MacDill.  The service treatment records associated with the claims file do not reflect this reported treatment.  Thus, a request for clinical and hospitalization records from these identified facilities should be made on remand.

Additionally, in March 2016 testimony, the Veteran reported he received treatment for his back from the Miami VA Medical Center (VAMC) from 2004 to 2013 and treatment beginning in 2013 from the West Palm Beach VAMC.  The record reflects Miami VAMC records dated in March 2005 to September 2009 are associated with the record within the Veterans Benefits Management System and from November 2010 to February 2012 are associated with the record within Virtual VA.  Thus, on remand, VA treatment records, from the Miami VAMC, to include all associated outpatient clinics, from 2004 to March 2005, from September 2009 to November 2010 and from February 2012 to 2013, and from the West Palm Beach VAMC, to include all associated outpatient clinics, from 2013 to the present, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination with a medical opinion in connection with his claim for entitlement to service connection for a back disability.  A October 2009 VA diabetes mellitus examination report provided a diagnosis of lower lumbar spondylosis, worse at L5-S1 where there was a superimposed left paracentral disc herniation and bilateral neural foraminal stenosis, but did not provide a nexus opinion with respect to such.  The Veteran in lay statements and in March 2016 testimony, stated that when he was in Vietnam, he and another machinist were working on the opposite other wings of an aircraft and he had gotten up on the ladder and the other machinist took the ladder around to the other wing so he could get up because they only had one ladder and the other machinist indicated they were being shot at and then he saw a little hole and the other machinist did not bring the ladder quickly enough so the Veteran jumped off and injured his back.  He further testified that he felt a jolt up and down my back, and then the when he finally got off the flight line his back was hurting.  The Veteran is competent to testify to his experiences and symptomatology capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the above, the Board finds that a VA examination is required to ascertain whether any diagnosed back disability is related to active service.

Accordingly, the case is REMANDED for the following actions:

1.  Request and attempt to obtain any of the Veteran's clinical and hospitalization records, from a clinic on the base Tan Son Nhut, in Vietnam and at a military hospital at MacDill.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's VA treatment records, from the Miami VAMC, to include all associated outpatient clinics, from 2004 to March 2005, from September 2009 to November 2010 and from February 2012 to 2013, and from the West Palm Beach VAMC, to include all associated outpatient clinics, from 2013 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any back disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  For any back disability diagnosed proximate to, or during the pendency of the appeal, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability had its onset during active service or is otherwise related to active service.

Additionally, the examiner should give consideration to the Veteran's report regarding the onset and continuity of his symptoms since service, as result of a fall from the wing of an aircraft.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




